United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1474
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Stacy Bass,                             *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: October 4, 2011
                                Filed: November 10, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Stacy Bass pleaded guilty to conspiring to distribute 500 grams of a mixture
containing at least 50 grams of pure methamphetamine, see 21 U.S.C. §§ 841(a)(1),
(b)(1)(A) (10-year minimum prison term), and 846; and distributing, and aiding and
abetting others in the distribution of, approximately 27.77 grams of a mixture
containing 11.66 grams of pure methamphetamine, see 21 U.S.C. § 841(a)(1),
(b)(1)(B) and 18 U.S.C. § 2. The district court1 sentenced Bass to concurrent terms
of 120 months in prison. Her counsel has moved to withdraw and filed a brief under

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
Anders v. California, 386 U.S. 738 (1967), asserting that the government acted in bad
faith in refusing to move under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 for a
sentence reduction based on Bass’s substantial assistance.

      The challenge is unavailing because there is no indication in the record that the
government’s decision not to move for a sentence reduction was improper. See
United States v. Perez, 526 F.3d 1135, 1138-39 (8th Cir. 2008); United States v.
Wattree, 431 F.3d 618, 624 (8th Cir. 2005); United States v. Chacon, 330 F.3d 1065,
1066 (8th Cir. 2003).

      Having reviewed the record under Penson v. Ohio, 448 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion, and affirm the
judgment.
                       ______________________________




                                         -2-